Citation Nr: 9912145	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to December 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a compensable evaluation 
for service-connected asthma.  By rating decision in October 
1995, the RO granted an evaluation of 10 percent effective 
May 31, 1994.  By rating decision in October 1998, the RO 
granted an evaluation of 30 percent effective March 11, 1998.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's asthma is manifested by daily attacks 
relieved by use of inhalers, frequent attacks with dyspnea 
on exertion and, at times, at rest.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for service-
connected asthma have been met effective May 31, 1994; the 
criteria for an evaluation in excess of 30 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.97, Diagnostic Code 6022 (1996) & (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records indicated an initial 
complaint of decreased stamina, wheezing and coughing on 
exertion in September 1988.  Assessments of upper respiratory 
infection/bronchitis and rule out asthma were indicated at 
that time.  A diagnosis of bronchial asthma was indicated in 
October 1989 following complaints of bronchitis, difficulty 
breathing, intermittent cough, and chest congestion.  At an 
internal medicine consult in December 1990, the veteran 
indicated that he developed wheezing and shortness of breath 
in October 1988.  The examiner indicated an impression of 
reactive airway disease.  A treatment record in January 1992, 
indicated that the veteran's asthma was well controlled  

The veteran filed an initial claim for VA benefits for 
service connection for reactive airway disease (asthma) in 
March 1992.  By rating decision in August 1992, the RO 
granted service connection for asthma with a noncompensable 
evaluation because the veteran failed to report for a 
scheduled VA examination, and his current status could not be 
determined.  In May 1994, the veteran filed a claim for an 
increased evaluation of his service-connected asthma.  

A VA examination was conducted in September 1994.  The 
veteran provided a history of asthma since service and 
indicated an increase in his symptoms with cold temperatures, 
exercise, and smog and weather changes.  He reported symptoms 
of wheezing and shortness of breath, in addition to exercise-
induced asthma.  The examiner noted mild bilateral expiratory 
wheezing.  Pulmonary function testing (PFT) showed no active 
obstruction, but increased lung volumes and increased 
diffusion capacity of carbon monoxide (DLCO) were consistent 
with asthma.  Forced expiratory volume in one second (FEV1) 
was 91 percent of predicted and FEV1/forced vital capacity 
(FVC) ratio was 78 percent.  Chest X-ray examination revealed 
hyper-aeration at the bases which could be related to 
bronchial asthma.  The examiner indicated a diagnosis of 
asthma.  

The record contains a letter from a VA nurse practitioner, 
dated in March 1995, indicating that the veteran had been 
diagnosed with asthma and was treated with bronchodilators.  
The veteran's symptoms included difficulty breathing, 
especially on exertion, wheezing, and worsening with upper 
respiratory infections.  

A second VA examination was conducted in June 1995.  The 
veteran reported a history of asthma with diagnosis in 1988.  
He indicated that he had shortness of breath usually in the 
morning, with changes in the weather, with exercise, and with 
upper respiratory infections.  The examiner noted mild 
expiratory wheezes, which increased with forced expiration.  
PFT, performed in May 1995, revealed FEV1 of 75 percent of 
predicted and FEV1/FVC of 62 percent.  The examiner indicated 
that PFT was consistent with moderate obstructive defect, 
increased diffusion, and reactive airways, all of which were 
consistent with the stated history of asthma. 

By rating decision in October 1995, the RO granted an 
evaluation of 10 percent for service-connected asthma, 
effective May 31, 1994.  In his VA Form 9, substantive 
appeal, received in November 1995, the veteran indicated that 
he had attacks during the day, in the morning, when 
exercising, during weather changes, during "colds", or when 
just sitting down at work.  

By letter dated in April 1996, a VA physician indicated that 
the veteran was being followed at the VAMC for asthma with 
the following symptoms:  1) Baseline asthma (shortness of 
breath with wheezing) almost every day; 2) Worsened and 
triggered by exercise; 3) Worse in the morning, and woke the 
veteran from sleep; and 4) Worsened by colds or bronchitis.  

A VA trachea and bronchi examination was conducted in June 
1996.  The veteran reported having an attack of asthma almost 
daily and carried three inhalers.  He indicated that he had 
dyspnea on slight exertion and at rest from time to 
time.  Bilateral wheezes were noted and a diagnosis of asthma 
was indicated.  

A VA respiratory examination was conducted in May 1998.  The 
veteran reported development of asthma in October 1988 while 
in boot camp.  The veteran indicated that he currently had 
three-to-four episodes of coughing wheezing, shortness of 
breath, and chest tightness per day.  The onset of these 
episodes was variable, but tended to be worse after exercise, 
but they did occur while at rest as well.  The veteran denied 
any recent hospitalization for asthma exacerbation and his 
condition was well controlled by inhaler use.  Physical 
examination revealed mild in- and expiratory wheezes with 
fair air movement bilaterally.  PFT in March 1998 revealed 
FEV1 reading of 66 percent of predicted and FEV1/FVC ratio of 
72 percent.  PFT showed mild obstructive ventilatory defect, 
with significant component of airway reversibility and normal 
diffusing capacity, which was consistent with a diagnosis of 
asthma.  The examiner indicated a diagnosis of asthma.  

By rating decision in October 1998, the RO granted an 
evaluation of 30 percent for the veteran's service-connected 
asthma, effective March 11, 1998.  

At a personal hearing before the undersigned in February 
1999, the veteran testified that he had been turned down for 
employment in law enforcement due to his asthma.  He stated 
that during cold and flu season it was extremely difficult to 
get to work because of chest tightness, difficulty breathing, 
and difficulty sleeping.  Transcript, p. 3.  The veteran 
testified that he used three inhalers on a daily basis to 
combat the shortness of breath and coughing.  He indicated 
that when he had an attack he would use the inhaler and sit 
down and rest.  He reported that any exercise or Adrenalin 
related incident could bring on an attack and cold weather 
would exacerbate the condition.  Transcript, pp. 4, 7.  The 
veteran stated that he saw a VA physician ever four-to-six 
months for a refill of prescription medication, but his 
symptoms remained the same.  Transcript, p. 5.  The veteran 
stated that he worked in an office for an insurance company.  
Transcript, p. 3.  He reported that it was difficult to come 
into work because of difficulty breathing and coughing.  
Transcript, p. 5.  The veteran testified that he had missed 
approximately 60 days of work due to his asthma over a five-
year period.  Transcript, p. 6.  He indicated that he was 
able to do physical activities, but had to take medication 
before and sometimes afterwards.  Transcript, p. 7.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating diseases of the trachea and bronchi.  61 
Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 
4.97, Diagnostic Code 6600-6604).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the 
instant case, the RO provided the veteran notice of the 
revised regulations in the November 1998 statement of the 
case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old Schedule, a 10 percent evaluation is awarded 
for mild bronchial asthma with paroxysms of asthmatic type 
breathing, occurring several times a year with no clinical 
findings between attacks.  Moderate rather frequent asthmatic 
attacks (every 10-14 days) with moderate dyspnea on exertion 
between attacks warrants a 30 percent evaluation.  A 60 
percent evaluation is warranted for severe bronchial asthma 
with frequent attacks (one or more weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, and more than light manual labor is precluded.  A 
100 percent evaluation is awarded for pronounced very 
frequent asthmatic attacks with severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996).  

Under the new Schedule, a 10 percent evaluation is warranted 
for bronchial asthma with FEV1 of 71 to 80 percent predicted 
or FEV1/FVC of 71 to 80 percent, or intermittent inhalational 
or oral bronchodilator therapy.  A 30 percent evaluation 
is awarded for FEV1 of 56 to 70 percent predicted, or 
FEV1/FVC of 56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted for FEV1 of 
40 to 55 percent predicted, or FEV1/FVC of 40 to 55 percent 
or, at least monthly visits to a physician for required care 
of exacerbations, or intermittent courses of systemic 
corticosteroids.  A 100 percent evaluation is awarded for 
FEV1 of less than 40 percent predicted, or FEV1/FVC less than 
40 percent, or more than on attack per week with episodes of 
respiratory failure, or daily use of systemic high does 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1998). 

In the instant case, the veteran's PFT results warrant a 30 
percent evaluation under the new Schedule at both the May 
1995 and the March 1998 test, but not at the September 1994 
test.  The veteran testified to daily use of inhalers for 
treatment of asthma attacks.  He indicated that he went to 
the VA physicians every four-to-six months to get 
prescription refills, but that his condition remained the 
same.  The VA nurse practitioner in March 1995 indicated that 
the veteran had difficulty breathing, which was exacerbated 
by exertion and upper respiratory infections.  The VA 
examiner in September 1994 indicated that the veteran's 
symptoms increased with exercise, cold temperatures, and smog 
and weather changes.  The Board finds that for the entire 
period since his claim for an increased evaluation in May 
1994, the veteran's condition has most closely approximated a 
30 percent evaluation.  None of the veteran's PFT results 
warrants a 60 percent evaluation, nor does the veteran 
require monthly visits to the physician or intermittent 
courses of systemic corticosteroids.  

The Board notes that under the old Schedule the veteran's 
asthma also warrants a 30 percent evaluation.  The veteran 
testified to daily attacks of asthma at the February 1999 
hearing and stated that his condition had remained stable 
with the use of inhalers.  The veteran's attacks occur more 
than "several times per year" and all VA examinations found 
clinical findings on X-ray examination and PFT between 
attacks.  Although the veteran's attacks are frequent as 
required for a 60 percent evaluation, he testified that he 
was able to perform physical activities with the use of 
medication.  In addition, the VA examiner in May 1998 
indicated that the veteran's asthma was well controlled with 
inhaler use.  The Board finds that the veteran's condition 
most closely approximates a 30 percent evaluation under the 
old Schedule for the entire period at issue.  


ORDER

Entitlement to an evaluation of 30 percent for service-
connected asthma, effective May 31, 1994, is granted. 

Entitlement to an evaluation in excess of 30 percent for 
service-connected asthma is denied. 




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

